NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0523-16T3


H&R BLOCK BANK, A FEDERAL
SAVINGS BANK,

        Plaintiff-Respondent,

v.

GUY LAGOMARSINO,

        Defendant-Appellant,

and

MRS. GUY LAGOMARSINO,

     Defendant.
_________________________

              Submitted October 5, 2017 – Decided October 17, 2017

              Before Judges Simonelli and Rothstadt.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Hudson County,
              Docket No. F-045611-14.

              Joseph R. Press, attorney for appellant.

              Sandelands Eyet LLP, attorneys for respondent
              (Robert D. Bailey, of counsel and on the
              brief).


PER CURIAM
     In this foreclosure matter, defendant Guy Lagomarsino appeals

from the August 29, 2016 Chancery Division final judgment.                For

the following reasons, we affirm.

     On September 15, 2006, defendant executed a note to Equity

One, Inc. (Equity One) in the amount of $588,000.                To secure

payment of the note, defendant executed a mortgage to Equity One

on his property located in Union City.         The mortgage was recorded

with the Hudson County Clerk on October 11, 2006.                Defendant

defaulted on March 1, 2010.

     On September 21, 2006, Equity One executed an assignment of

mortgage to Option One Mortgage Corporation (Option One).                 The

assignment was recorded with the Hudson County Clerk on October

11, 2007.     On July 2, 2010, Sand Canyon Corporation, formerly

known   as   Option   One,   executed   an   assignment   of   mortgage    to

plaintiff.     The assignment was recorded with the Hudson County

Clerk on August 13, 2010.

     On November 23, 2011, plaintiff obtained possession of the

original note.        On February 25, 2014, plaintiff executed an

assignment of mortgage to HRB Mortgage Holdings, LLC (HRB).               The

assignment, which was recorded with the Hudson County Clerk on

March 10, 2014, did not assign the note.

     On October 30, 2014, plaintiff filed a foreclosure complaint.

Defendant filed an answer and asserted eleven affirmative defenses

                                    2                               A-0523-16T3
and a counterclaim.         Defendant did not challenge the validity of

the note and mortgage or deny that he defaulted.              He asserted that

plaintiff lacked standing because it assigned the mortgage to HRB

prior to filing the complaint.

      Following trial on October 7, 2015, the trial judge found

plaintiff had possession of the original note prior to filing the

complaint, which conferred standing, and established a prima facie

right to foreclose.         The court entered final judgement on August

29, 2016.     This appeal followed.

      On    appeal,   defendant    reiterates         that   plaintiff    lacked

standing to foreclose because it assigned the mortgage to HRB

prior to filing the complaint.         This argument lacks merit.

      Our review of a trial court's fact-finding in a non-jury case

is limited.      Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150,

169 (2011).      "The general rule is that findings by the trial court

are binding on appeal when supported by adequate, substantial,

credible evidence.      Deference is especially appropriate when the

evidence    is    largely    testimonial        and   involves   questions      of

credibility."      Ibid. (quoting Cesare v. Cesare, 154 N.J. 394, 411-

12 (1998)).      We "should not disturb the factual findings and legal

conclusions of the trial judge unless [we are] convinced that they

are   so   manifestly    unsupported       by    or   inconsistent   with     the

competent, relevant and reasonably credible evidence as to offend

                                       3                                 A-0523-16T3
the interests of justice."       Ibid.       However, we owe no deference

to a trial court's interpretation of the law, and review issues

of law de novo.      State v. Parker, 212 N.J. 269, 278 (2012);

Mountain Hill, L.L.C. v. Twp. Comm. of Middletown, 403 N.J. Super.

146, 193 (App. Div. 2008), certif. denied, 199 N.J. 129 (2009).

Applying these standards, we discern no reason to reverse.

     "[S]tanding is not a jurisdictional issue in our State court

system and, therefore, a foreclosure judgment obtained by a party

that lacked standing is not 'void' within the meaning of Rule

4:50-1(d)."   Deutsche Bank Nat'l Trust Co. v. Russo, 429 N.J.

Super. 91, 101 (App. Div. 2012). The judgment is "voidable" unless

the plaintiff has standing from either possession of the note or

an assignment of the mortgage that predated the original complaint.

See Deutsche Bank Trust Co. Ams. v. Angeles, 428 N.J. Super. 315,

319-20 (App. Div. 2012).       Here, plaintiff had possession of the

original note that pre-dated the complaint.               As holder of the

original   note,   plaintiff    had       standing   to   enforce   it     in    a

foreclosure proceeding.        See N.J.S.A. 12A:3-301; Deutsche Bank

Nat'l Trust Co. v. Mitchell, 422 N.J. Super. 214, 222 (App. Div.

2011).

     Affirmed.




                                      4                                  A-0523-16T3